Citation Nr: 0940964	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  05-07 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to death benefits under the provisions of 
38 U.S.C.A. § 1151 (West 2002 & Supp. 2009).

(The issue of entitlement to pension benefits in the amount 
of $2549.47, withheld from the Veteran during hospital 
treatment, institutional, or domicilary care, and due and 
unpaid at the time of the Veteran's death, under 38 C.F.R. 
§ 3.1001, to include the issue of the validity of an 
overpayment debt, in the calculated amount of $3536.00 is 
addressed in a separate decision.)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The Veteran served on active duty from June 1943 to January 
1946.  The Veteran died in June 2001.  He was widowed at the 
time of his death.  The appellant is the Veteran's son.  The 
claim comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 decision of the Department of 
Veterans Affairs' (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.


FINDINGS OF FACT

1.  The appellant was born in August 194_, and was at least 
56 years old when he informally claimed VA fault in the 
Veteran's death at his December 2005 hearing.

2.  The evidence of record does not establish that the 
appellant was permanently incapable of self support by reason 
of physical or mental defect before he attained the age of 
18.


CONCLUSION OF LAW

The appellant may not be recognized as a child for the 
purpose of entitlement to VA death benefits.  38 U.S.C.A. § 
101(4) (West 2002 & Supp. 2009); 38 C.F.R. § 3.5, 3.57, 3.356 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 1151 (West 2002 & Supp. 2009), as amended 
in 1996, DIC shall be awarded for a "qualifying death" in the 
same manner as if the death were service connected.  The 
additional disability qualifies for compensation if the 
disability is not the result of the Veteran's willful 
misconduct and the disability was caused by hospital care, 
medical or surgical treatment, or examination provided under 
the laws administered by VA.  In order to constitute a 
qualifying additional disability, the proximate cause of the 
additional disability must have been (1) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the facility 
furnishing the care, treatment, or examination, or (2) an 
event not reasonably foreseeable. These provisions of law 
apply to claims received by VA on or after October 1, 1997. 
38 C.F.R. § 3.361(a) (2009).
	
As pertinent to the present claim, the law provides 
entitlement to dependency and indemnity compensation to a 
Veteran's surviving spouse, child, or parent because of a 
service-connected death of the Veteran.  38 U.S.C.A. § 
101(14); 38 C.F.R. § 3.5. Similarly, pension for a non- 
service-connected death is payable to survivors, under 38 
U.S.C.A. § 1541.

For purposes of determining eligibility as a claimant under 
title 38 of the United States Code, a child must be unmarried 
and must either be under the age of 18, have become 
permanently incapable of self-support before the age of 18, 
or be between the ages of 18 and 23 and pursuing a course of 
instruction at an approved educational institution.  38 
U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57(a)(1), 3.356.

In this case, a July 2006 application for death benefits 
reflects the appellant was born in August, 194_.  The final 
digit of the appellant's birth year is missing from the 
application, so to afford all reasonable doubt the Board will 
assume the youngest possible age for the appellant; if the 
Veteran was born in 1949 he would have been 56 at the time of 
his December 2005 claim.  In any event, at the time of his 
December 2005 application for benefits, the appellant was 
older than the maximum allowable age of 23 years for purposes 
of satisfying the definition of "child." 

In addition, the evidence does not show that the appellant 
was permanently incapable of self-support prior to becoming, 
or at the time he became, 18 years of age.  On his July 2006 
application, the appellant states that as a child he suffered 
from asthma attacks.  He states the attacks were so bad that 
when he was drafted into the Army he was discharged after 
three months because of the condition.  He contends he is 
unable to work because of his asthma, diabetes, and back 
condition.

Despite these contentions, the Board does not find evidence 
that the appellant was permanently incapable of self-support 
before the age of 18.  In the Veteran's application for 
compensation and pension benefits filed prior to his death in 
November 1997, for example, he made no mention of his son 
being disabled or being a dependent.  Further, in support of 
the appellant's August 2006 contention that he is entitled to 
money from VA for the stress this appeal has caused him, he 
submitted private medical records from at least four 
physicians on the state of his health.  None of the reports 
make mention of the appellant being completely disabled due 
to asthma or any other condition, or of him having persisted 
in such a state since the age of 18.  While the Board has 
considered the appellant's contentions, it finds the evidence 
outweighs those allegations.

Accordingly, due to the appellant's age and the lack of 
evidence showing the claimant was permanently incapable of 
self-support prior to turning 18 years old, the Board must 
find that the appellant is not a child for VA benefits 
eligibility purposes, and thus does not meet the eligibility 
requirements for VA survivor benefits.  In a case such as 
this, because the appellant lacks basic eligibility to 
receive benefits as a "child" of the Veteran, and where the 
law and not the evidence is dispositive, the claim must be 
denied because of the appellant's lack of legal entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

The Board has considered whether the notice and assistance 
provisions of the VCAA are applicable to this claim.  
However, because resolution of this matter is wholly governed 
by statutory interpretation, and the claim cannot be 
substantiated because there is no legal basis for the claim 
and the undisputed facts render the claimant ineligible for 
the benefits, the VCAA provisions are inapplicable.  See Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 
(June 23, 2004), 69 Fed. Reg. 59,989 (2004).  Accordingly, 
there is no prejudice in the Board's proceeding to a decision 
in this case.


ORDER

Entitlement to death benefits under the provisions of 
38 U.S.C.A. § 1151 is denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


